DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1, 2, 7 -9, 148, 151 and 356 under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0258660 Al is withdrawn in view of the amendment to or cancelation of the claims, and in view of Applicant’s arguments.

Claim Interpretation
Claim 1 recites a second said soluble polypeptide in line 8.  It reasonably appears that because the second soluble polypeptide is located at the natural interface between the monomers of the trimer, that it too is part of the trimer.  For the purpose of examination, this is how the claims have been interpreted.  However, clarity would be increased by specifying that the second said soluble polypeptide is ‘of the trimer’, as done for the first soluble polypeptide.   For example, claim 1 might be amended as:
…. wherein at least a first said soluble polypeptide of the trimer comprises an amino acid substitution or insertion that introduces a surface-exposed, exterior-facing cysteine residue at a position in the first soluble polypeptide that is located at a natural interface between monomers of the trimer, wherein an alpha carbon (Cα) of the cysteine residue of the first soluble polypeptide is within 9Å of a Cα of a cysteine residue of a second said soluble polypeptide of the trimer that is also located at the natural interface between the monomers of the trimer, wherein the cysteine residue of the first soluble polypeptide is disulfide bonded to the cysteine residue of the second soluble polypeptide.

Claim Rejections - 35 USC § 112(a)
Claims 1, 2, 9, 15 and 151 remain and new claims 357-361 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a trimer comprising monomers of a soluble polypeptide, wherein said soluble , does not reasonably provide enablement for wherein the TNF-alpha has a sequence other than SEQ ID NO:1, a trimer comprising a TNFSF or TNF-like ligand except as specifically recited in claim 7, or a trimer comprising a TNF-like ligand which does not have the sequence of a naturally occurring ligand prior to cysteines substitution(s)/insertion(s), i.e., does not contain changes to the naturally occurring ligand other than substitution or insertion of one or more cysteines at the natural interface between monomers of the trimer as specified by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims for the reasons set forth in the previous rejection and for the following reason addressing the amendment to claim 9: claim 9 no longer depends from claim 8, but instead depends from claim 2, which encompasses TNF-like ligands with the only sequence requirement for claims 9 and 15 being the inclusion of a pair of cysteine substitutions at a position relative to SEQ ID NO:1 but without the requirement that the rest of the ligand have any structural resemblance to SEQ ID NO:1, i.e., without the requirement that the substitutions are made in TNFα; and, as recast here to better address the specificities of the generic claims and amendments thereto, especially that new limitation wherein the Cα of a cysteine at a natural interface between monomers of a trimer are within 9Å of each other, wherein one monomer comprises a first soluble polypeptide and another monomer comprising a second soluble polypeptide of the trimer,.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The claims are drawn to a trimer comprising monomers of a soluble polypeptide comprising all the extracellular domain of a TNF superfamily ligand (TNFSF) or TNF-like ligand {which has a nonlimiting definition}, or extracellular domain (ECD) thereof, wherein at least a first soluble polypeptide comprises an amino acid substitution or insertion that introduces a surface-exposed, exterior-facing cysteine located at a natural interface between monomers of the trimer, wherein a Cα of the cysteine residue of the first soluble polypeptide is within 9Å of a Cα of a cysteine residue of a second said polypeptide that is also located at the natural interface between the monomers of the trimer. The remaining issue of enablement for the instant claims is that of making and using a trimer comprising the full breadth of TNF-like ligand soluble peptides. The full breadth of the claim encompasses a TNFSF ligand or a TNF-like ligand, wherein the TNFSF ligand is defined (p. 26, lines 12-15) as “expressed naturally in membrane bound form, can be proteolytically cleaved so that the ECD is released as soluble protein.” Said soluble protein may also be recombinantly or synthetically produced. A TNF-like ligand is, however, much more generally described and exemplified.  It is defined (p. 25, lines 34-35) as having similar folding topologies, key amino acid residue conservations, trimer interfaces, and intron positions as those of the TNFSF ligands. Also included are muteins of TNF-like ligands, such as adiponectin and completent-1q (C1q) family of proteins, that have one or more substitutions or insertions that introduce a cysteine (p. 25, lines 36-42).  Because the claimed trimer comprises monomers comprising soluble polypeptides which themselves must comprise a TNFSF or TNF-like ligand, or ECD thereof, the TNFSF ligand must be as defined in the specification, i.e., naturally occurring, whether produced naturally, recombinantly or synthetically, but the TNF-like ligand may have virtually any sequence. 
The specification states that based on the known three-dimensional structure of wildtype soluble TNF-alpha, this suggests certain residues that may cause a disturbance if substituted or that change position when the ligand is bound compared to unbound by a receptor (p. 30, lines 26-38). The TNF-alpha S171C+G224C homotrimer was shown to be a TNFR2 receptor agonist (p.112, first paragraph, and p. 113, first paragraph).  Importantly, it is noted in the specification that the substitution of S117 is unlikely to cause disturbance of the TNF-alpha secondary or tertiary structure or function (p. 30, lines 26-29).  Further, even though Gly224 is on the edge of 
Further, attempting to define the trimer by requiring it to comprise monomers, two of which have Cα cysteine within 9Å of each other and which are at a natural interface between the monomers of the trimer, does not tell the skilled artisan how to use the trimer. For example, there is no limit on claims encompassing cysteines within the receptor binding regions, e.g., amino acids 223 (see section (f) of claim 9, for example), which may or may not affect the function of the TNF-alpha or TNF-like ligand mutein polypeptide or may only affect function when, for example, the polypeptide binds its receptor. There is no limitation on further structural changes to the soluble polypeptide comprising a TNF-like ligand but only preferences. As a result, the claims are quite broad. The breadth of the claims provides an invitation to experiment without a reasonable expectation of success. Clearly further experimentation is necessary as illustrated by 
One must be able to have a reasonable expectation of using the claimed invention for a known or expected purpose.  While the example of a TNF-alpha mutein consisting of the sequence of SEQ ID NO:1 with the exception of substitutions S171C and G224C is provided which has increased TNFR2 agonist activity, there is no other reduction to practice of the broadly claimed genus of the invention. The claims have no functional limitation related to trimer stability or activity. Even though working examples are not required for enablement, there must be sufficient guidance and/or direction in combination with the skill and knowledge of the prior art in view of the complexity and unpredictability of the invention (see In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The specification has identified areas in TNF superfamily ligands (TNFSF) predicted to be at a natural interface between monomers of a TNFSF or known TNF-like ligand and accessible for intermolecular disulfide bonding with a surface-exposed cysteine amino acid at a natural interface on a second homologous TNFSF or known TNF-like ligand (see regions set forth in Table 2). However as discussed above, the claims are broader because of the use of the term “TNF-like ligand”.
i.e., one substituted polypeptide consisting of only 2 specific substitutions, which was shown to be functional (Examples 4 and 5), the three-dimensional complexity of TNF-alpha which changes upon receptor binding as well as of amino acid substitution and which could change upon formation of intramolecular disulfide bonds as well as possibly intermolecular disulfide bonds, and the paucity of information in the prior art about the effect of cysteine substitutions/insertions in other than a few very particular locations in TNF-alpha or other TNFSF ligand as part of a trimer, it would require undue experimentation to practice the invention commensurate in scope with the claims.


Applicant argues (p. 24 of remarks) that the claims have been amended to be drawn to a trimer of monomers of a soluble protein. Based on the teachings of the specification and the known 3-D crystal structure of TNFSF and TNF-like ligands, “a skilled artisan may rationally select one or more amino acid residues at the natural interface of the three monomers for the recited modification(s).”  The specification further discloses specific amino acid residues that can be changed to a cysteine, as well as pairs thereof.  Therefore, “a skilled artisan could readily make and use the claimed trimer without undue experimentation.”  The argument has been fully considered, but is not persuasive. First, the TNF-like ligands, which are not required to be naturally occurring, encompass include those without known 3-D crystal structures. Further, while it is known that many amino acid substitutions are generally possible in any given protein, the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequences are critical to the protein's structure/function relationship, e.g., various sites or regions directly involved in binding and in providing the correct three-dimensional spatial orientation of binding and activation sites. In the general reference book on proteins by Creighton (Proteins. 1984), the 
	Applicant argues (p. 24, third paragraph, though first paragraph of p. 25) that the 3-D crystal structure of TNFSF and TNF-like trimeric complexes can be examined by the skilled artisan in combination with the guidance of the specification to identify amino acids pairs at the monomer interface with Cα atoms within 9Å of each other for incorporation of cysteine residues. Even though some experimentation may be required to confirm formation of a trimer as claimed, it would not be undue. The argument has been fully considered, but is not persuasive. While it is agreed that naturally occurring TNFSF ligands and known TNF-like ligands (e.g., adiponectin and C1QTNF3) have defined sequences and generally have crystal structures available in the prior art; and, therefore, amino acid pairs at the monomer interface with Cα atoms within 9Å of each other can be determined with a reasonable expectation of success, it is maintained that this is not the case of non-naturally occurring TNF-like ligands. Because there is no limiting definition of TNF-like ligands, the structures of these proteins are unlimited with structural and functional changes from the naturally occurring ligand being unpredictable (see, for example, Compaan et al. and Liu et al. above). For these mutated proteins, there is no guidance or direction in the specification for being able to predict with a reasonable expectation of success, which of the vast multitude of such mutated ligands have a structure amenable to introduction of cysteines as recited by the instant claims and which would also retain a function so that they could be used.  Even though undue experimentation would not be required to make and use the instant invention as it relates to a trimer of TNF-alpha or other ligand recited in claim 7 or known natural TNF-like ligand, it is not agreed for the reasons of record that this extends to TNF-like 
	Applicant argues (p. 25, beginning second paragraph) that incorporating a cysteine as claimed “would not disrupt the structure or activity of the TNFSF ligand.”  Further, “[I]ncorporation of a cysteine residue(s) would be guided by the known three-dimensional structure of well-characterized trimers of TNFSF and TNF-like ligands.  (emphasis added by Applicant) Again, while it is agreed this is the case for “known three-dimensional structure of well-characterized trimers”, even acknowledging potential difficulties with protein expression, the claims are not limited to these because the term “TNF-like ligands” is not so limited (see rejection above).
	Applicant argues (p. 26, first and second paragraphs) Examples 4 and 5 of the specification provide further evidence and support for the predictability of the present claims. These examples show that TNF-alpha with cysteine substitutions S171C and G224C at the monomer interface are with 9Å of each other and has increased agonist activity. The methods can be applied to the full genus of TNFSF and TFN-like ligands. “Upon reviewing the published crystal structures of the various TNFSF and TNF-like ligands, one of skill in the art could, in view of the considerable guidance provided in the instant application, extend the trimer stabilization approach demonstrated in Examples 4 and 5 for TNF-alpha to other TNFSF and TNFSF-like ligands using similarly chosen sites for cysteine incorporation.”  While TNFSF ligands are defined (p. 25, lines 13-15) as “expressed naturally in a membrane bound from, can be proteolytically cleaved so that the extracellular domain is released as a soluble protein.” and include synthetically or recombinantly produced forms thereof, TNF-like ligands are defined only by similarity to TNFSF ligands.  The prior art does not define the term “TNF-like ligands” as prescribing a limited group of known ligands. The claims are not limited to TNF-alpha, though that is the elected species. 


Claim Rejections - 35 USC § 112(a)
Claims 1, 2, 9, 15 and 151 remain and new claims 357-361 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the for the reasons set forth in the previous Office action and as recast here to address the amendments to the claims.  
Because the claims remain inclusive of a trimer comprising monomers of a soluble polypeptide wherein said soluble polypeptide comprise a TNF-like ligand, they encompasses mutants or variants (see last paragraph of p. 25 of the specification). These mutations or variations are in addition to “an amino acid substitution or insertion that introduces a surface-exposed, exterior-facing cysteine residue at a position in the first soluble polypeptide that is located at a natural interface between monomers of the TNFSF ligand or TNF like ligand in a trimer complex, wherein an alpha carbon (Cα) of the cysteine residue of the first soluble polypeptide is within 9Å of a Cα of accessible for intermolecular disulfide bonding with a cysteine residue of a second said soluble polypeptide that is also located at the natural interface between the monomers of the TNFSF ligand or TNF like ligand in the trimer complex, wherein the cysteine residue of the first soluble polypeptide is disulfide bonded to the cysteine residue of the second soluble polypeptide” as recited by the newly amended independent claim 1. The specification discloses particular cysteine substitutions relative to SEQ ID NO:1 for elected species TNF-alpha (Table 1). Soluble TNF-alpha proteins consisting of one or more disulfide bond-forming cysteine substitutions or insertions meeting the limitations of claim 1 (e.g., Table 1) meet the written description provision of 35 USC 112(a).  Also, TNFSF or TNF-like ligands with known natural sequences are sufficiently described as required under 35 USC 112(a). However, the claims are directed to or encompass TNF-like ligands, including those similar to TNF-alpha, that have mutated sequences, e.g., sequences that have a recited degree of identity, which have a sequence other than a soluble fragment of a naturally occurring TNF-alpha, a TNFSF or known TNF-like ligand that forms a trimer (see claim 7). None of these mutants or variants meets the written description provision of 35 USC 112(a). It is noted that the specification states (p. 26, lines 29-31), “To engineer each TNFSF and TNF-like ligand mutein, the crystal structure corresponding to the PDB ID was used to identify amino acids in each TNFSF and TNF-like ligand that could be substituted with a cysteine.” The mutants and variants included in the claimed genus as a rule do not have crystal structures corresponding to a PDB ID.
AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” However, in the instant situation, there is no limitation of the structure of a TNF-like ligand nor any required function, e.g., what receptor the TNF-like ligand specifically binds and what subsequent activity it exerts. Because the instant trimer requires the identification of amino acids at the natural interface between monomers of a trimer wherein the Cα of a cysteine (substituted or inserted) is within 9Å of another Cα of a cysteine at the natural interface between monomers of said trimer in a different monomer, if the structure is not one which is known, then one cannot readily envision where such close cysteines would be.  
Therefore, only a trimer comprising TNF-alpha of SEQ ID NO:1, a TNFSF or TNF-like ligand specifically recited in claim 7, or a naturally occurring known TNF-like ligand (e.g., C1QTNF3), prior to cysteines substitution(s)/insertion(s) as specified by claim 1, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Applicant argues (p. 27) that as with the reasons addressed in the remarks for 112(a), enablement requirements, the specification clearly teaches all the features of the instantly claimed trimers. “Because the crystal structures of TNFSF and TNF-like ligands are known (see, e.g., Table 1 and Table 2 in the specification) each of the site(s) that can be modified to produce the claimed trimers are known.”  The sequences of the trimers is not required to meet the requirements for written description of the claimed invention.  Applicants have demonstrated possession of the invention by the example of cysteine-modified TNF-alpha variant trimer. TNF-

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhan et al. (Biochem. 48:7636-7645, 2009) teaches TNFSF ligand TL1A, also called TL1, which has an intermolecular disulfide bond between naturally occurring cysteines at position C135 (Fig. 5B and sentence bridging pp. 7640-41). In the wildtype TL1A, C135 from the three different monomers are about 7.6Å from each Cα (p. 7641, col. 1, second paragraph).  Mutations C95S and C135S were made and the resulting mutein was crystalized, resulting in dynamic and apparently flexible EF domains where residue 135 is (p. 7641, col. 1, third paragraph). Because the intermolecular cysteine bond(s) exist in the wildtype protein and are not formed by introduction of a cysteine, this references does not anticipate the instant invention, nor make obvious the insertion of additional cysteines in the intermolecular monomer interfaces as required by the instant claims.

Allowable Subject Matter
Claim 355 is allowed.
Claims 7, 8 and 148 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 12, 2021